DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Eulalia Sentmanat, M.D., DATE: December 26, 1989

Petitioner, Docket No. C-88

-ve- DECISION CR 61

The Inspector General.

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On December 9, 1988, the Inspector General (the I.G.)
notified Petitioner that she was being excluded from
participation in Medicare and State health care programs
for five years. The I.G. told Petitioner that she was
being excluded as a result of her conviction in a Florida
court of a criminal offense related to the delivery of an
item or service under Medicaid. Petitioner was advised
that exclusion from participation in Medicare and
Medicaid of individuals or entities convicted of such an
offense are mandated by section 1128(a) (1) of the Social
Security Act. The I.G. further advised Petitioner that
the law required that the minimum period of such an
exclusion be not less than five years.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and a decision. The I.G,

1 "state health care program" is defined by

section 1128(h) of the Social Security Act to include any
State Plan approved under Title XIX of the Act (such as
Medicaid). I use the term "Medicaid" hereafter to
represent all State health care programs from which
Petitioner was excluded.
2

moved for summary decision, and Petitioner opposed the
motion. I heard oral argument of the motion on
October 17, 1989.

I have considered the parties' arguments, their fact
submissions, and applicable law. I conclude that the
exclusion imposed and directed by the I.G. in this case
is mandated by law. Therefore, I enter summary
disposition in favor of the I.G.

ISSUE

The issue in this case is whether Petitioner was
convicted of an offense within the meaning of 42 U.S.C.
1320a-7(i).

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. On November 23, 1987, Petitioner was charged with
three felony offenses, pursuant to Florida law.
I.G. Ex. 1.

2. Count I and II of the information filed against
Petitioner charged her with knowingly filing false claims
for services under the Florida Medicaid program. Count
III of the information charged Petitioner with grand
theft. I.G. Ex. 1.

3. On June 20, 1988, Petitioner entered a plea of nolo
contendere to Counts I, II, and III of the information
filed against her in the Circuit Court of the Eleventh
Judicial Circuit of Florida. I.G. Ex. 3.

4. Petitioner was convicted of a criminal offense as
defined by section 1128(i) of the Social Security Act.

2 The parties's exhibits and memoranda will be

cited as follows:

I.G. Exhibit I.G. Ex. (number)
I.G. Brief I.G. Br. (page)
Petitioner's Exhibit P. Ex. (number)

Petitioner's Br. P. Br. (page)
3

5. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid within the meaning of section 1128(a) (1) of the
Social Security Act.

6. On December 9, 1988, the I.G. excluded Petitioner
from participating in the Medicare program and directed
that she be excluded from participating in Medicaid,
pursuant to section 1128(a)(1) of the Social Security
Act.

7. The exclusion imposed and directed against Petitioner
by the I.G. was for five years, the minimum period
required by law for an exclusion imposed and directed
pursuant to section 1128(a)(1) of the Social Security
Act. Social Security Act, section 1128(c) (3) (B).

8. The exclusion imposed and directed against Petitioner
by the I.G. is mandated by law. Social Security Act,
sections 1128(a) (1); 1128(c) (3) (B).

ANALYSIS

There are no disputed material facts in this case.

The record establishes that Petitioner pled nolo
contendere in a Florida court to two counts of filing
false claims for services under the Florida Medicaid
program and one count of grand theft. Based on this
conviction, the I.G. excluded Petitioner from
participating in Medicare and directed that she be
excluded from participating in Medicaid, for five years.

The I.G. contends that Petitioner was convicted of a
criminal offense related to the delivery of an item or
service under the Medicaid program within the meaning of
section 1128(a)(1) of the Social Security Act. I.G. Br.
4, 5. The I.G. asserts that section 1128 of the Social
Security Act mandates that individuals convicted of such
offenses be excluded from participation in Medicare and
Medicaid. Id. He further asserts that Petitioner was
excluded for the minimum period mandated by law, inasmuch
as section 1128(c) (3)(B) of the Social Security Act
requires that an individual convicted of an offense, as
defined by section 1128(a)(1), be excluded for at least
five years. Id.

Petitioner argues that she was not "convicted" within the
meaning of Florida law and that sections 1128(a)(1) and
1128(i) of the Social Security Act are unconstitutional.
4

1. Petitioner was convicted within the meaning of
section 1128(a)(1) and 1128(i).

Petitioner asserts that she was not "convicted" of a
criminal offense within the meaning of section 1128 of
the Social Security Act. She admits that she entered a
nolo contendere plea to a criminal offense related to the
delivery of an item or service under Medicaid, but
asserts that her plea does not constitute a "conviction"
under Florida law.

Petitioner further asserts that the decisions in Carlos
E. Zamora, M.D, v. The Inspector General, Docket No. C-74
(1989), Roberto V. Salinas v. The Inspector General,
Docket No. C-72 (1989), and Lectoy T. Johnson v. The
Inspector General, Docket No. C-69 (1989) are not
controlling because her case involves a conflict between
Florida law and federal law, whereas these cases involved
the acceptance of nolo contendere pleas and deferred
adjudication of those pleas pursuant to Texas law.

Although Petitioner's case may involve Florida law,
rather than Texas law, the issue and basic principles
enunciated in Zamora, Salinas, and Johnson remain the
same. The issue is whether federal law or state law
controls in interpreting section 1128 of the Social
Security Act.

42 U.S.C. 1320a-7(a) (i) and 7(i).

It is Congress, not the state legislatures, which enacts
federal law, and the interpretation of a federal statute
is governed by federal, rather than state law. To the
extent that the definition of "convicted" in a federal
statute is different from state law, the federal law
definition controls. United States v. Allegheny Co., 322
U.S. 174, 183 (1944).

Section 1128(i) of the Act provides that an individual
has been "convicted" of a criminal offense when:

(1) a judgment of conviction has been entered against
the individual or entity by a Federal, State or
local court, regardless of whether there is an
appeal pending or whether the judgment of
conviction or other record relating to criminal
conduct has been expunged;

(2) there has been a finding of guilt against the
individual or entity by a Federal, State, or local
court;
5

(3) a plea of guilty or nolo contendere by the
individual or entity has been accepted by a
Federal, State, or local court; or

(4) the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgment of conviction has been withheld.

I conclude that Petitioner was "convicted" within the
meaning of sections 1128(a) (1), (i) (3) and (i) (4).

Petitioner entered a plea of nolo contendere and that
plea was accepted by the state court. Her plea of nolo
contendere constituted a "conviction" within the plain
meaning of 1128(i) (3).

Moreover, the legislative history of subsection 1128(i)
makes it clear that Congress intended to include a plea
of nolo contendere within the scope of the term
"conviction", even though under state law and practice no
judgment of conviction is ever entered. Carlos E.
Zamora, M.D. v. the Inspector General, Docket No. C-74
(1989), appeal docketed, DAB No. 89-100, Decision No.
1104, p. 5 (1989).

"If the financial integrity of Medicare and Medicaid is
to be protected, the programs must have the perogative
not to do business with those who have pleaded to charges
of criminal abuse against them". H.R. No. 727, 99th
Cong., 2d Sess. 75, reprinted in 1986 U.S. Code Cong. &
Admin. News 3607, 3665.

Thus, Congress made the determination that persons who
plead guilty or nolo contendere to program-related
offenses are as untrustworthy as those convicted after a
trial, and a state law cannot thwart that determination
or override the acts of Congress. Section 1128(i) (3)
contains no qualifying language or exceptions.

The I.G. has asserted that Petitioner was also
"convicted" within the meaning of 1128(4). Petitioner
pled nolo contendere and an "adjudication of guilt" was
withheld by the state court pursuant to a Florida
statute. Petitioner was placed on probation for three
years and ordered to pay $445.00 in restitution to the
Medicaid program and $3,785.00 for investigative costs to
the Florida Medicaid Fraud Control Unit. Thus,
Petitioner was "convicted" because this arrangement was
one in which there was a "deferred adjudication," as
defined by section 1128(i) (4).
6

2. Rule 410(2) of the Federal Rules of Evidence is not
controlling in this case

Petitioner contends that the use of her nolo plea to
exclude her from Medicare and Medicaid programs violates
Rule 410(2) of the Federal Rules of Evidence as well as
Florida law. She argues that the I.G.'s Exhibits 1 and 2
would be inadmissible at a hearing in this case and
should not be used as a basis for summary disposition.

Petitioner is correct in her asssertion that Rule 410(2)
provides that "evidence of a plea of nolo contendere is
not in any civil or criminal proceeding admissible
against the defendant who made the plea..."

However, Rule 410(2) was amended in 1975 to make it clear
that the rule applied, except as otherwise provided by
Congress, in order to preserve particular congressional
policy judgment as to the effect of a plea of nolo
contendere. Pub. L. 94-149. Section 1128 reflects just
such a policy judgment by Congress that Rule 410(2) will
not apply in exclusion cases.

Furthermore, this issue has been specifically addressed
by Congress in section 205(b) of the Social Security Act
which provides that:

Evidence may be received at any hearing before the
Secretary even though inadmissible under rules of
evidence applicable to court procedure.

Thus, I conclude that Rule 410(2) is not applicable to
this proceeding. Section 205(b) is dispositive of this
issue and is controlling in this case. The I.G.'s
submissions would be admissible at an exclusion hearing
and constitute sufficient evidence on which to decide
whether summary disposition is appropriate in this case.

3. I_do not have the authority to grant petitioner
relief based on her arguments that 42 U.S.C. 1320a=

7(a)(1) and 7(i) are unconstitutio’

Petitioner requests that I hold 42 U.S.C. 1320a~7(a) and
1320a-7(i) (3) unconstitutional as enacted and as applied
to the facts of this case. She asserts that these
sections are contrary to substantive and procedural due
process guarantees enumerated in the Fifth Amendment to
the United States Constitution. She also argues that if
her nolo contendere plea was obtained through ineffective
assistance of counsel or was otherwise involuntary, it
will be difficult for the plea to be set aside.
7

The current law provides that an excluded party may
request a hearing as to an exclusion and is entitled to a
hearing to the same extent as is provided in 42 U.S.c.
405(b). 42 U.S.C. 1320a-7(f). The scope of my review in
these cases is stated in 42 C.F.R. 1001.128(a). This
section limits an appeal in this type of case to the
issues of (1) whether a petitioner was, in fact,
convicted; (2) the conviction related to Petitioner's
participation in the delivery of medical care or services
under the Medicaid, Medicare or social services programs;
and (3) whether the length of the suspension is
reasonable.

These issues relate to the propriety of the imposition of
the exclusion in a particular case and I have the
authority to interpret section 1128 and the regulations
promulgated thereunder. I do not have the authority to
declare a federal statute unconstitutional or invalidate
a regulation. Petitioner must address these arguments in
another forum, since I do not have the authority to grant
the relief she seeks.

4. The length of Petitioner's exclusion is reasonable.

Petitioner has not contended that the length of her
exclusion is unreasonable. Section 1128 not only
mandates exclusions for individuals convicted of offenses
related to the delivery of an item or service under the
Medicaid program, it requires that the term of such an
exclusion be for at least five years. Social Security
Act, section 1128 (c) (3) (B).? Thus, I conclude that the
length of Petitioner's exclusion is reasonable.

3 rf the I.G. had imposed and directed an

exclusion against Petitioner for a period longer than
five years, then there would exist an issue as to the
reasonableness of that part of the exclusion which
exceeded five years. In that event, either side would be
permitted to introduce evidence as to the presence of
aggravating or mitigating factors.
8
CONCLUSION

Based on the undisputed material facts and the law, I
conclude that the I.G.'s exclusion is mandated by law.
Therefore, I am entering a decision in favor of the I.G.
in this case. The five-year exclusion imposed and
directed against Petitioner is sustained.

/s/

Steven T. Kessel
Administrative Law Judge
